Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Renewal Fuels, Inc. (the “Company”) on Form 10-KSB for the period ended December 31, 2007, as filed with the Securities and Exchange Commission (the “SEC”) on April 15, 2008, as amended by the annual report on Form 10-KSB/A filed with the SEC on September 18, 2008, as amended by this annual report on Form 10-KSB/A (No.2) filed with the SEC on the date hereof (as so amended, the “report”), the undersigned certifies, pursuant to 18 U.S.C.
